SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1277
CA 13-00540
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


AFFINITY ELMWOOD GATEWAY PROPERTIES LLC,
PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

AJC PROPERTIES LLC, ET AL., DEFENDANTS,
EVELYN BENCINICH, SUSAN M. DAVIS, STEVEN
GATHERS, ANGELINE C. GENOVESE, SANDRA GIRAGE
AND LORENZ M. WUSTNER, DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


ARTHUR J. GIACALONE, EAST AURORA, FOR DEFENDANTS-APPELLANTS.

LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (BRENDAN H. LITTLE OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered March 8, 2013. The order, as relevant to this
appeal, denied the cross motion of defendants-appellants for recusal.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Affinity Elmwood Gateway Props. LLC v AJC
Props. ([appeal No. 1] ___ AD3d ____ [Jan. 3, 2014]).




Entered:   January 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court